UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

AT GREENEVILLE
UNITED STATES OF AMERICA )
)
v. ) Case No. 2:19-CR-76
)
KEVIN LEE ROSEMEYER, )
)

aka SAN QUINTON

 

MOTION FOR EXTENSION OF TIME TO FILE A RESPONSE
TO PRE-SENTENCE INVESTIGATION REPORT (PSR)

 

Comes Nikki Himebaugh, Counsel for Defendant Kevin Lee Rosemeyer (hereinafter

“Rosemeyer”), and moves this Honorable Court for an extension of time to file a response to the

Pre-Sentence Investigation Report (PSR), and in support thereof would state as follows:

Ll.
2s

The sentencing in this matter is set for November a7". 2020.

The PSR was received on November 5" 2020 and Rosemeyer has an extensive criminal
history in three states: California, Florida, and Tennessee. Rosemeyer is currently
housed in Southwest Regional Jail in Abingdon, VA. Undersigned Counsel has been
preparing for jury trial in mid-November and Counsel has not yet had the opportunity to
meet with Rosemeyer to discuss possible objections; and as such, additional time is
needed for consultation with Rosemeyer.

Counsel would aver that a brief extension in the above matter would ensure ample time
for the full attention and due diligence to which each criminal Defendant is entitled.
The undersigned would request an eight-day continuance to November 27", 2020.
Counsel has discussed this with Andrew Parker, Assistant United States Attorney, and he
has no objection to an extension. Undersigned counsel respectfully requests this
Honorable Court extend the plea deadline, motions deadline, and trial date in this case.
This request is not made for the purposes of delay and the granting of a continuance of

the sentencing hearing should prejudice no party.

Case 2:19-cr-00076-DCLC-CRW Document 207 Filed 11/17/20 Page 1of2 PagelD #: 13436
WHEREFORE, the defendant, by and through counsel, respectfully moves this court for an
extension of time to file objections to the PSR to November 27", 2020.

Respectfully Submitted,

s/H. Nikki Himebaugh
H. Nikki Himebaugh,

Counsel for Defendant

BPR# 027684

128 East Market Street

Johnson City, TN 37604

Office: (423) 557-5321

Mobile: (423) 926-2022

Fax: (877) 456-6069

Email: legalhelp1001@gmail.com

CERTIFICATE OF SERVICE

I hereby certify that on the 17" day of November 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court's electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.

Respectfully Submitted,

s/H. Nikki Himebaugh
Counsel for Defendant

Case 2:19-cr-00076-DCLC-CRW Document 207 Filed 11/17/20 Page 2of2 PagelD #: 1937
